Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed May 23, 2022 is acknowledged.  Claims 19-20 drawn to the non-elected invention(s) have been withdrawn from examination for patentability.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 13-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0175867 to Sung et al. (“Sung”).
With respect to claim 1, Sung discloses in Figs. 8-9 a vehicle (e.g., Abstract) comprising: 
an inductor assembly (e.g., 14) in a vehicle electrical system with a variable voltage converter (e,g., 10 in Fig. 3), the inductor assembly including: 
a core (e.g., 212) formed from a plurality of core segments (e.g., 224) spaced apart from one another to define gaps therebetween, each of the plurality of core segments (e.g., 224) forming an internal fluid passage extending therethrough (e.g., 240, 240’, 242, and 242’ facilitate heat transfer by allowing fluid to pass through them, according to Para. 59), and 
a winding (e.g., 210) surrounding at least one of the plurality of core segments; and 
a fluid system (e.g., 181 in Fig. 7) connected to the core to provide pressurized fluid to the fluid passages of the plurality of core segments to circulate fluid through the core of the inductor assembly.  
With respect to claim 2, one of the plurality of core segments (e.g., 216, 224, and 218) is a first end yoke (e.g., 216), and another of the plurality of core segments is a second end yoke (e.g., 218) positioned opposite to the first end yoke.  
With respect to claim 3, a remainder of the plurality of core segments (e.g., 224) are positioned between the first and second end yokes, wherein each core segment (e.g., 224) of the remainder of the plurality of core segments has a first face and a second face, the internal fluid passage of each core segment (e.g., 224) of the remainder of the plurality of core segments intersecting the associated first face and the associated second face.  
With respect to claim 4, the core (e.g., 212) is formed by sequentially arranging the first end yoke (e.g., 216), a first portion (e.g., 224) of the remainder of the plurality of core segments, the second end yoke (e.g., 218), and a second portion (e.g., 224) of the remainder of the plurality of core segments into an annular structure.  
With respect to claim 5, each (e.g., 224) of the remainder of the plurality of core segments has an outer face and an inner face defining a width therebetween, the first and second faces extending between and connecting the inner and outer faces, wherein the internal fluid passage of each (e.g., 224) of the remainder of the plurality of core segments is positioned within twenty percent of the width from the outer face (e.g., the fluid passageway through 224 is continuous therethrough so that the fluid can flow through 224).  
With respect to claim 6, the first end yoke (e.g., 216) defines a first face and a second face, the first end yoke defining another internal fluid passage extending therethrough, wherein each of the internal passage and the another internal passage of the first end yoke (e.g., 216) intersect the associated first and second faces.  
With respect to claim 13, the plurality of core segments (e.g., 224) are arranged such that the internal fluid passages of adjacent segments are aligned with one another.  
With respect to claim 14, the winding (e.g., 210) is sealed such that fluid flow through the inductor assembly is contained by the winding (e.g., 210).  
With respect to claim 16, the inductor assembly further includes a plurality of spacers (e.g., 226), each spacer positioned within a respective gap between adjacent core segments.  
With respect to claim 17, a transmission (e.g., Fig. 2 discloses a transmission (Para. 9) and inductor assembly 14 is inside the transmission) with a transmission case, wherein the fluid system is in fluid communication with the transmission to circulate transmission fluid therein (e.g., Para. 38).  
With respect to claim 18, the inductor assembly is positioned in an interior of the transmission case (e.g., Fig. 2 discloses a transmission (Para. 9) and inductor assembly 14 is inside the transmission).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sung.
With respect to claim 15, the winding (e.g., 210 in Figs. 8-9) is permeable to fluid flow such that a plurality of fluid outlets are formed by the winding (e.g., Fig. 11 shows an embodiment where the winding is exposed to coolant and Para. 48 discloses that coolant may flow through the inductor assembly.  While Fig. 11 of Sung fails to explicitly disclose that the winding in Fig. 11 is permeable to coolant flow, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a winding may be permeable to coolant to increase cooling; an official notice of the foregoing fact is hereby taken.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the winding in Fig. 11 of Sung using the notoriously well-known method of forming a winding using winding permeable to coolant because such a modification increases cooling.

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUNG KIM/
Primary Examiner, Art Unit 2842